United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
Falfurrias, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0909
Issued: January 14, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 27, 2021 appellant filed a timely appeal from an April 19, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish ratable hearing loss
for schedule award purposes.
FACTUAL HISTORY
On March 16, 2020 appellant, then a 48-year-old supervisory border patrol agent, filed an
occupational disease claim (Form CA-2) alleging that he developed hearing loss, greater on the
1

5 U.S.C. § 8101 et seq.

left than the right, due to factors of his federal employment including exposure to high volume
noise and use of an earpiece for radio communication. He noted that he first became aware of his
condition and realized its relation to factors of his federal employment on March 16, 2020.
Appellant explained that he had been exposed to these employment factors over his 24 years of
federal service. He did not stop work.
In a development letter dated May 14, 2020, OWCP informed appellant that additional
medical and factual evidence was necessary to establish his claim. It informed him regarding the
evidence necessary and provided a factual questionnaire for his completion. Appellant was
afforded 30 days to submit the requested evidence.
On July 11, 2020 OWCP received a summary of appellant’s employment history, which
noted his alleged exposure to loud noise.
On July 17, 2020 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record to Dr. Paul W. Loeffler, a Board-certified otolaryngologist serving
as second opinion physician, regarding the nature, extent, and causal relationship of his hearing
loss.
In a July 27, 2020 report, Dr. Loeffler reviewed the SOAF, history of injury, and medical
evidence of record. Audiometric testing obtained on August 7, 2020 at the frequencies of 500,
1,000, 2,000, and 3,000 Hertz (Hz) revealed losses at 15, 15, 15, and 20 decibels (dBs) for the right
ear, respectively; and 20, 15, 15, and 30 dBs for the left ear, respectively. Dr. Loeffler diagnosed
tinnitus and left-sided sensorineural hearing loss, opining that appellant’s sensorineural hearing
loss and tinnitus were due to noise exposure encountered in appellant’s federal employment.
OWCP accepted appellant’s claim for bilateral sensorineural hearing loss and bilateral
tinnitus by decision dated October 26, 2020.
On November 25, 2020 OWCP referred the medical record and SOAF to Dr. Jeffrey Israel,
an OWCP district medical adviser (DMA) and Board-certified otolaryngologist, to determine the
extent of appellant’s hearing loss and permanent impairment due to appellant’s employmentrelated noise exposure. On December 1, 2020 Dr. Israel reviewed Dr. Loeffler’s report and
applied the audiometric data to OWCP’s standard for evaluating hearing loss under the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment,2
(A.M.A., Guides) and determined that appellant sustained a right monaural loss of zero percent, a
left monaural loss of zero percent, and a binaural hearing loss of zero percent. He noted that a
tinnitus award of five percent could not be given as there was no binaural hearing loss. Dr. Israel
averaged appellant’s right ear hearing levels of 15, 15, 15, and 20 dBs at 500, 1,000, 2,000, and
3,000 Hz, respectively, by adding the hearing loss at those 4 levels then dividing the sum by 4,
which equaled 16.25. After subtracting the 25 dB fence, he multiplied the remaining 0 balance by
1.5 to calculate 0 percent right ear monaural hearing loss. Dr. Israel then averaged appellant’s left
ear hearing levels of 20, 15, 15, and 30 dBs at 500, 1,000, 2,000, and 3,000 Hz, respectively, by
adding the hearing loss at those four levels then dividing the sum by four, which equaled 20. After
subtracting the 25 dB fence, he multiplied the remaining 0 balance by 1.5 to calculate 0 percent
2

A.M.A., Guides (6 th ed. 2009).

2

left ear monaural hearing loss. Dr. Israel then calculated zero percent binaural hearing loss by
multiplying the right ear loss of zero percent by five, adding the zero percent left ear loss, and
dividing this sum by six. He recommended yearly audiograms, use of noise protection, and
authorization for hearing aids for both ears for tinnitus masking and, for the left ear, for hearing
loss. Dr. Israel determined that appellant had reached maximum medical improvement (MMI) on
August 7, 2020 the date of audiometric examination with Dr. Loeffler.
By decision dated December 29, 2020, OWCP denied appellant’s schedule award claim,
finding that the evidence of record was insufficient to establish that his accepted hearing loss
condition was severe enough to be considered ratable. It noted that he was, however, entitled to
medical benefits, including hearing aids, if recommended by his physician.
In a memorandum dated March 11, 2021, Dr. Israel notified OWCP that he had provided
a DMA report dated December 1, 2020 relative to appellant’s schedule award request for hearing
loss. He stated that, at that time, a zero percent binaural hearing impairment score was calculated
and a four percent tinnitus award was disallowed due to the zero percent binaural hearing
impairment. Dr. Israel noted that he had received a request from OWCP identical to the one he
received in December 2020 and that it was unclear why OWCP wanted the report completed again,
as no data had changed according to the case record. He resubmitted his December 1, 2020 DMA
report to OWCP.
By decision dated April 19, 2021, OWCP denied appellant’s schedule award claim, finding
that the evidence of record was insufficient to establish that his accepted hearing loss condition
was severe enough to be considered ratable.
LEGAL PRECEDENT
The schedule award provisions of FECA3 and its implementing regulations 4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA however does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a sin gle set of
tables so that there may be uniform standards applicable to all claimants. The sixth edition of the
A.M.A., Guides5 has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption. 6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Supra note 2.

6

H.M., Docket No. 21-0378 (issued August 23, 2021); V.M., Docket No. 18-1800 (issued April 23, 2019); J.W.,
Docket No. 17-1339 (issued August 21, 2018).

3

frequency are averaged. 7 Then, the fence of 25 dBs is deducted because, as the A.M.A., Guides
points out, losses below 25 dBs result in no impairment in the ability to hear everyday speech
under everyday conditions.8 The remaining amount is multiplied by a factor of 1.5 to arrive at the
percentage of monaural hearing loss. 9 The binaural loss of hearing is determined by calculating
the loss in each ear using the formula for monaural loss, the lesser loss is multiplied by five, then
added to the greater loss and the total is divided by six to arrive at the amount of the binaural
hearing loss. 10 The Board has concurred in OWCP’s adoption of this standard for evaluating
hearing loss.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss for schedule award purposes.
OWCP properly referred appellant to Dr. Loeffler for a second opinion examination to
evaluate appellant’s hearing loss. In his July 28, 2020 report, Dr. Loeffler reviewed audiometric
testing at the frequencies of 500, 1,000, 2,000, and 3,000 Hz, revealing losses at 15, 15, 15, and
20 dBs for the right ear, respectively; and 20, 15, 15, and 30 dBs for the left ear, respectively. He
diagnosed tinnitus and left-sided sensorineural hearing loss, opining that appellant’s sensorineural
hearing loss and tinnitus were due to noise exposure encountered in his federal employment. By
decision dated October 26, 2020, OWCP accepted appellant’s claim for bilateral sensorineural
hearing loss and bilateral tinnitus and forwarded appellant’s case to a DMA to assess his
percentage of permanent employment-related hearing loss.
On December 1, 2020 Dr. Israel reviewed Dr. Loeffler’s examination report and
determined that appellant sustained a right monaural loss of zero percent, a left monaural loss of
zero percent, and a binaural hearing loss of zero percent. He noted that a tinnitus award of five
percent could not be given as there was no binaural hearing impairment loss. Dr. Israel averaged
appellant’s right ear hearing levels of 15, 15, 15, and 20 dBs at 500, 1,000, 2,000, and 3,000 Hz,
respectively, by adding the hearing loss at those 4 levels then dividing the sum by 4, which equaled
16.25. After subtracting the 25 dB fence, he multiplied the remaining 0 balance by 1.5 to calculate
zero percent right ear monaural hearing loss. Dr. Israel then averaged appellant’s left ear hearing
levels of 20, 15, 15, and 30 dBs at 500, 1,000, 2,000, and 3,000 Hz, respectively, by adding the
hearing loss at those four levels then dividing the sum by four, which equaled 20. After subtracting
the 25 dB fence, he multiplied the remaining 0 balance by 1.5 to calculate 0 percent left ear
monaural hearing loss. Dr. Israel then calculated zero percent binaural hearing loss by multiplying

7

A.M.A., Guides 250.

8

Id.

9

Id.

10

Id.

11

V.M., supra note 6.

4

the right ear loss of zero percent by five, adding the zero percent left ear loss, and dividing this
sum by six.
The Board finds that the DMA properly concluded that appellant did not have ratable
permanent impairment of his hearing warranting a schedule award. Although appellant has
accepted employment-related hearing loss, it is insufficiently severe to be ratable for schedule
award purposes.12
The Board has held that, in the absence of ratable hearing loss, a schedule award for tinnitus
is not allowable pursuant to the A.M.A., Guides.13 Accordingly, as appellant does not have ratable
hearing loss, the Board finds that he is not entitled to a schedule award for tinnitus.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish ratable hearing
loss, for schedule award purposes.
ORDER
IT IS HEREBY ORDERED THAT the April 19, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 14, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
12

See W.T., Docket No. 17-1723 (issued March 20, 2018); E.D., Docket No. 11-0174 (issued July 26, 2011).

13

Id.

5

